Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 1 of 26 Page ID #:2716



   1   Caitlin C. Blanche (State Bar No. 254109)
       caitlin.blanche@klgates.com
   2   K&L Gates LLP
       1 Park Plaza, Twelfth Floor
   3   Irvine, CA 92614
       Tel: (949) 623-3526 / Fax: (949) 253-0902
   4
       Christopher Centurelli
   5   Jeffery S. Patterson
       Morgan Nickerson
   6   Natasha C. Pereira
       (Admitted pro hac vice)
   7   K&L Gates LLP
       State Street Financial Center
   8   One Lincoln Street
       Boston, MA 02111
   9   Tel: (617) 261-3100 / Fax: (617) 261-
       3175
  10
       Attorneys for Defendants
  11
                             UNITED STATES DISTRICT COURT
  12
                            CENTRAL DISTRICT OF CALIFORNIA
  13
  14   COVVES, LLC,                                  Case No. 2:18-cv-08518-RGK-AFM
  15           Plaintiff,                            DEFENDANTS’ OPPOSITION
  16      v.                                         TO PLAINTIFF’S MOTION FOR
                                                     PARTIAL SUMMARY
  17   DILLARD’S, INC. a Delaware                    JUDGMENT
       Corporation;
  18   KOHL’S CORPORATION, a
       Wisconsin Corporation;                        Separate Statement of
       SAKS & COMPANY LLC., a                        Uncontroverted Facts and
  19                                                 Conclusions of Law and Declaration
       Delaware Corporation;
       TARGET BRANDS, INC. a Minnesota               of Natasha Pereira filed concurrently
  20   Corporation;                                  herewith
  21   EXPRESS INC., a Delaware
       Corporation;
       TILLY’S, INC. a Delaware                      Hon. R. Gary Klausner
  22   Corporation;                                  United States District Court Judge
       NORDSTROM, INC., a Washington                 Hearing Date: December 2, 2019
  23   Corporation;                                  Time: 9:00 a.m.
       WEST MARINE, INC., a Delaware                 Courtroom: 850, 255 E. Temple St.,
  24   Corporation,                                  Los Angeles, CA 90012
       and
  25   ZULILY, INC. a Delaware
       Corporation.
  26
               Defendants
  27
  28

                                               -i-
       DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT   CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 2 of 26 Page ID #:2717



   1                                                TABLE OF CONTENTS
   2                                                                                                                              Page
   3 Memorandum of Points and Authorities......................................................................... 1
   4 I.          Introduction .......................................................................................................... 1
   5 II.         BMI Did Not Copy Covves’ Patented Designs .................................................... 2
   6 III.        This Dispute is Ripe for Summary Judgment ...................................................... 3
   7 IV.         Design Patents are Entitled to Almost No Scope ................................................. 3
   8 V.          The Accused Products are Plainly Dissimilar ...................................................... 7
   9             A.       BMI’s Pool Floats Do Not Infringe the Claimed D’617 Design ............... 7
  10             B.       BMI’s Beverage Boat Does Not Infringe the Claimed D’370 Design .... 11
  11 VI.         Covves’ Designs are Invalid for Obviousness ................................................... 14
  12             A.       If BMI’s Pool Floats Infringe, D’617 is Invalid as Obvious ................... 15
  13             B.       If BMI’s Beverage Boat Infringes, D’370 is Invalid as Obvious ............ 16
  14 VII. Damages ............................................................................................................. 18
  15 VIII. Ms. McHale is a Qualified Expert ...................................................................... 19
  16 IX.         Conclusion .......................................................................................................... 20
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                      - ii -
        DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT                                CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 3 of 26 Page ID #:2718



   1                                            TABLE OF AUTHORITIES
   2
                                                                                                                        Page(s)
   3
        Cases
   4
        Bergstrom v. Sears, Roebuck & Co.,
   5
           496 F. Supp. 476 (D. Minn. 1980)........................................................................... 18
   6
     Boiling Point Grp., Inc. v. Fong Ware Co.,
   7    No. 2:16-CV-01672, 2017 WL 2930838 (C.D. Cal. Apr. 27, 2017)
   8    ..................................................................................................... 3, 5, 6, 8, 10, 13, 20

   9 Deckers Outdoor Corp. v. ShoeScandal.com, LLC,
         2012 WL 6185203 (C.D. Cal. Nov. 25, 2013) ........................................................ 18
  10
  11 Egyptian Goddess, Inc. v. Swisa, Inc.,
         543 F.3d 665 (Fed. Cir. 2008) (en banc) ............................................. 1, 4, 5, 6, 7, 20
  12
     Gorham Co. v. White,
  13
         81 U.S. 511 (1871)..................................................................................................... 4
  14
     In re Mann,
  15     861 F.2d 1581 (Fed. Cir. 1988) ................................................................................. 3
  16
     McIntire v. Sunrise Specialty Co.,
  17     944 F. Supp. 2d 933 (E.D. Cal. 2013) ....................................................................... 4
  18 MRC Innovations, Inc. v. Hunter Mfg.,
  19   LLP, No. 2013-1433, 2014 WL 1303368 (Fed. Cir. 2014)....................................... 3
  20 Nike, Inc. v. Wal-Mart Stores, Inc.,
        138 F.3d 1437 (Fed. Cir. 1998) ............................................................................... 18
  21
  22 Nordock, Inc. v. Systems Inc.,
        803 F.3d 1344 (Fed. Cir. 2015) ............................................................................... 18
  23
  24 Payless ShoeSource, Inc. v. Reebok Int’l Ltd.,
        998 F.2d 985 (Fed. Cir. 1993) ......................................................................... 6, 7, 10
  25
     Payless Shoesource, Inc. v. Reebok Intl Ltd.,
  26    804 F. Supp. 206 (D. Kan. 1992)............................................................................... 7
  27
     Richardson v. Stanley Works, Inc,
  28    597 F.3d 1295 (Fed. Cir. 2010) ................................................................................. 6
                                                                   - iii -
        DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT                            CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 4 of 26 Page ID #:2719



   1 Rocket Jewelry Box, Inc. v. Quality Int’l Packaging, Ltd.,
   2   250 F. Supp. 2d 333 (S.D.N.Y. 2003) ..................................................................... 18

   3 Schnadig Corp. v. Gaines Mfg. Co.,
        620 F.2d 1166 (6th Cir. 1980) ................................................................................. 18
   4
   5 Statutes
   6 35 U.S.C. § 103(a) ........................................................................................................ 14
   7 35 U.S.C. § 289 ............................................................................................................. 18
   8
     Other Authorities
   9
     Fed. R. Civ. P. 56(a) ....................................................................................................... 3
  10
     U.S. Design Patent No. D783,370 .................................. 1, 2, 6, 9, 10, 12, 13, 16, 17, 20
  11
  12 U.S. Design Patent No. D787,617 ........................................ 1, 2, 6, 9, 10, 13, 15, 16, 20
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                    - iv -
         DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT                            CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 5 of 26 Page ID #:2720



   1                       MEMORANDUM OF POINTS AND AUTHORITIES
   2         Defendants’ submit this Opposition to Plaintiff Covves, LLC’s (“Covves” or
   3 “Plaintiff”) Motion for Partial Summary Judgment.
   4 I.      INTRODUCTION
   5         Covves, LLC’s (“Covves” or “Plaintiff”) Motion (Plf’s Motion, Dkt. No. 110) is
   6 legally and factually deficient. This Court should grant Defendants’ Motions of
   7 Summary Judgement of Non-Infringement. (Defs Motion, Dkt. Nos. 122, 123). Even
   8 after drawing all reasonable inferences in Covves’ favor, Defendants’ four pool floats
   9 (“BMI’s Pool Floats”) and beverage boat (“BMI’s Beverage Boat”) (collectively, the
  10 “Accused Products”) are plainly distinct from Covves’ patented designs, U.S. Design
  11 Patent Nos. D787,617 (“D’617”) and D783,370 (“D’370”). The proper question in a
  12 design patent case is not whether an accused product share some, or even many,
  13 similarities to a patented design. The question is whether there are differences, and
  14 whether those differences are plain to an ordinary observer—not a paid expert—such
  15 that the ordinary observer would not be deceived into believing the accused product is
  16 the “same as the patented design.” Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d
  17 665, 681 (Fed. Cir. 2008) (en banc) (emphasis added).
  18
  19
  20
  21
  22
  23          Fig. 6 of D’617     BMI’s Giant Unicorn Pool Float   Fig. 3 of D’370   BMI’s Beverage Boat

  24         Here as shown above, the differences between Covves’ patents and the Accused
  25 Products are so numerous, so plain, and so unmistakable, that this Court should not
  26 permit Covves to proceed. As shown below, D’617 claims a passive, docile unicorn
  27 aimed at adult consumers (Plf’s Memo, Dkt. No. 110-1, p. 4). BMI’s Pool Floats
  28 portray active, attentive unicorns with a whimsical character more appealing to

                                                   -1-
       DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT          CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 6 of 26 Page ID #:2721



   1 youthful customers. Likewise, D’370 claims an oblong-bodied unicorn, while BMI’s
   2 Beverage Boat showcases a circled-body unicorn. The designs are different. The
   3 differences are plainly distinct. No ordinary observer, conversant with the prior art,
   4 would be deceived into purchasing the Accused Products believing them to be the
   5 same as the patented designs.
   6 II.      BMI DID NOT COPY COVVES’ PATENTED DESIGNS
   7          BMI is a well-known designer of leisure products, including novelty pool floats.
   8 BMI has produced pool floats since at least 2012, years before Covves. (Defs’ Stmt. of
   9 Facts, Dkt. No. 122-1, SF 25; Decl. of M. McHale, Dkt. No. 122-2, ¶19). BMI’s
  10 merchandise includes popular floats such as the Giant Frosted Donut Pool Float, the
  11 Ice Cream Sandwich float, the Flamingo Pool Float, and the Giant Pizza Slice Pool
  12 Float, all pictured below. BMI maintains a “beverage boats” product line, including its
  13 Donut and Tropical Birds Beverage Boats, pictured below. BMI has been granted
  14 numerous patents. (Dkt. No. 122-2, ¶19).
  15
  16
  17
  18     Donut Float   US Patent No.    US Patent No.           US Patent No.       Donut Beverage    US Patent No.
           (2012)        D726273          D759,182                D775,295              Boats           D759,182
  19                   Filed May 7,    Filed March 16,         Filed March 16,         (2012)        Filed March 16,
                           2014              2015                    2015                                  2015
  20
  21          Covves’ accusation that BMI unfairly copied D’617 and D’370 is false. BMI’s
  22 active, attentive Pool Float unicorns and circled-body Beverage Boat are not copies of
  23 Covves’ passive, docile D’617 unicorn or oblong-bodied D’370 beverage holder.
  24 They are different, plainly distinct designs aimed at different consumers. (Dkt. Nos.
  25 122, pp. 7, 9, 17; 123, p. 18).
  26          D’617 and D’370 do not provide Covves a complete monopoly to prevent the
  27 sale of inflatable unicorns. Moreover, Covves’ actions establish that industry practice
  28 includes using existing pool float designs to inspire better products. Covves itself

                                                         -2-
       DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT                      CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 7 of 26 Page ID #:2722



   1 engaged in this a practice when it based its first #FLOATY White Swan design on
   2 Swimline’s 2007 Swan Float (Dkt. No. 122-1, SF 48). Covves’ founder, Benson Su,
   3 admitted to “improving” upon the existing swan design. (Dkt. No. 122-1, p. 89).
   4
   5
   6
   7                      Swimline’s 2007 Swan Float         Covves’ #FLOATY White Swan

   8 III.    THIS DISPUTE IS RIPE FOR SUMMARY JUDGMENT
   9         A court may grant summary judgment only where “there is no genuine issue as
  10 to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
  11 Civ. P. 56(a). Facts are “material” if a “dispute about them may affect the outcome of
  12 the case under applicable substantive law.” Boiling Point Grp., Inc. v. Fong Ware Co.,
  13 No. 2:16-CV-01672, 2017 WL 2930838, *1 (C.D. Cal. Apr. 27, 2017). A dispute is
  14 “‘genuine’ if the evidence is such that a reasonable jury could return a verdict for the
  15 nonmovant.” Id. There are no genuine issues of material fact regarding non-
  16 infringement or invalidity as evidenced by both parties moving for summary judgment
  17 on these issues. (Dkt. Nos. 110-1, 122, 123). There is no disagreement about the
  18 patents at issue or the Accused Products. (Dkt. Nos. 110-1, p. 4; 122, pp. 7, 9 and 123,
  19 p. 7). Given that summary judgment is particularly apt for design patents and there are
  20 no genuine disputed material facts on non-infringement or invalidity, this matter is
  21 ripe for summary judgment on these issues.
  22 IV.     DESIGN PATENTS ARE ENTITLED TO ALMOST NO SCOPE
  23         Design patents are exceptionally narrow. Unlike utility patents, which claim
  24 novel articles of manufacture or methods, design patents claim a singularity—i.e.,
  25 they are strictly construed to claim the design as described and shown in the figures.
  26 For this reason, courts repeatedly caution that, unlike utility patents, design patents
  27 have “almost no scope.” In re Mann, 861 F.2d 1581, 1582 (Fed. Cir. 1988); see also
  28 MRC Innovations, Inc. v. Hunter Mfg., LLP, No. 2013-1433, 2014 WL 1303368, at *3

                                                       -3-
       DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT            CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 8 of 26 Page ID #:2723



   1 n.1 (Fed. Cir. 2014) (“[W]e have often noted that design patents have ‘almost no
   2 scope’ beyond the precise images shown in the drawings”); McIntire v. Sunrise
   3 Specialty Co., 944 F. Supp. 2d 933, 940 (E.D. Cal. 2013) (explaining that a design
   4 patent “by its nature . . . has no scope beyond the drawings of the patent itself”).
   5         This rule necessarily leads to a second. To infringe a patent that has “almost no
   6 scope,” there must be almost no difference between the accused product and the
   7 patented design. Consequently, courts repeatedly caution that, to infringe a design
   8 patent, an accused product must be more than simply similar to a patented design. The
   9 accused product must be virtually the same, substantially the same, or substantially
  10 identical. See, e.g., Egyptian Goddess, 543 F.3d at 681 (substantial similarity test
  11 means that an ordinary observer would mistake the accused design as the “same as the
  12 patented design” (emphasis added)); Gorham Co. v. White, 81 U.S. 511, 528 (1871)
  13 (accused design must be “substantially the same” as the patent design (emphasis
  14 added)); id. at 526-27 (requiring “sameness of appearance” or “substantial identity of
  15 design” (emphasis added)).
  16         The question, therefore, is not whether an accused product shares ornamental
  17 features—or even many ornamental features—with a patented design. The question is
  18 whether the accused product and the patented design are deceptively similar.
  19 Sometimes that question may benefit from an examination of the prior art. However,
  20 such an examination is not mandatory, especially where, as here, an accused product
  21 and a patented design are “plainly dissimilar.” Egyptian Goddess, 543 F.3d at 678
  22 (prior art can be helpful “when the claimed and accused designs are not plainly
  23 dissimilar”). Where, as here, a simple visual inspection reveals a host of plain and
  24 unmistakable differences between an accused product and a patented design, “it will
  25 be clear without more that the patentee has not met its burden of proving the two
  26 designs would appear ‘substantially the same’ to the ordinary observer.” Id.
  27         Egyptian Goddess dictates that infringement can only be found where the
  28 “ordinary observer, familiar with the prior art, would be deceived into thinking that

                                                 -4-
       DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT     CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 9 of 26 Page ID #:2724



   1 the accused design was the same as the patented design.” Egyptian Goddess, 543 F.3d
   2 at 682 (emphasis added). The Federal Circuit affirmed, as a matter of law, that the
   3 singular difference of having four raised, abrasive pads versus a claim to three raised,
   4 abrasive pads so impacted a nail buffer’s overall appearance that the ordinary observer
   5 would not be deceived into mistaking the designs (shown below).
   6
   7
   8
   9
  10                            Patented Design             Accused Product

  11         This Court, applying Egyptian Goddess, found non-infringement on summary
  12 judgment for two hot-pot designs. Boiling Point Grp., Inc., 2017 WL 2930838. When
  13 comparing the accused product to the patent, this Court held, as a matter of law, that
  14 the “two designs look sufficiently distinct” so as not the deceive or induce the
  15 ordinary observer to purchase the accused product supposing it to be the patented
  16 design. Id. at *15.
  17
  18
  19
  20
  21                           Patented Design          Accused Product

  22         Plaintiff’s Motion does not address this Court’s analysis in Boiling Point. (Dkt
  23 No. 110-1, p. 3).     Instead, Plaintiff almost exclusively relies upon pre-Egyptian
  24 Goddess cases to support its infringement analysis and only cites to Egyptian Goddess
  25 for the proposition that the ordinary observer is familiar with the prior art. (See Dkt
  26 No. 110-1, pp. 15-16). Plaintiff’s overreliance on pre-Egyptian Goddess cases is a
  27 critical flaw since Egyptian Goddess dictates the standard for evaluating design patent
  28 infringement claims. As held by Egyptian Goddess and the cases that apply its

                                                  -5-
       DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT       CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 10 of 26 Page ID
                                 #:2725


 1 standard—like this Court did in Boiling Point—the scope of a design patent
 2 infringement is extremely narrow and courts are unwilling to find infringement where
 3 the ordinary observer would not be deceived into mistaking the designs even when
 4 they are similar. In this way, similarities do not provide de facto infringement, as
 5 Plaintiff suggests. Such a rudimentary analysis conflicts with Egyptian Goddess and
 6 this Court’s application of it in Boiling Point.
 7         Additionally, Covves unduly limits the ordinary observer test in its Motion by
 8 minimizing its deception requirement (Dkt. No. 110-1, p. 15). If an ordinary observer
 9 is not deceived then there can be no infringement. It is Plaintiff’s burden to prove by a
10 preponderance of the evidence that the ordinary observer, familiar with the prior art
11 designs, would be deceived into believing that the accused product is the same as the
12 patented design. See Richardson v. Stanley Works, Inc, 597 F.3d 1295 (Fed. Cir.
13 2010). Plaintiff presents no evidence, except for conclusory expert testimony, that
14 supports deception. Instead, Plaintiff over emphasizing BMI’s design reference sheets,
15 which contain a picture of the purported commercial embodiment of D’617, as
16 purported evidence of “copying.” (See Dkt. No. 110-1, p. 5). Plaintiff’s reliance on the
17 BMI reference sheets is both exaggerated. Plaintiff’s patents had not been approved,
18 and were not publically available, at the time BMI created its design reference sheet.
19 BMI’s design sheets were developed on September 12 and November 21, 2016. (Dkt.
20 No. 110-4, p. 21-22). Plaintiff’s patents were not granted until April 11 (D’370) and
21 May 23, 2017 (D’617). (Dkt. No. 122-1, SF 1-2). The Accused Products are not copies
22 of D’617 or D’370. They are different unicorns. Plaintiff’s uproar about BMI’s design
23 sheet does no satisfy its burden of showing that the ordinary observer, familiar with
24 the prior art, would be deceived into purchasing the Accused Products believing them
25 to be D’617 or D’370.
26         In addition to overstating pre-Egyptian Goddess cases and ignoring this Court’s
27 application of Egyptian Goddess in Boiling Point, Plaintiff also misreads Payless
28 ShoeSource, Inc. v. Reebok Int’l Ltd., 998 F.2d 985 (Fed. Cir. 1993). Plaintiff relies on

                                               -6-
     DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT    CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 11 of 26 Page ID
                                 #:2726


 1 Payless for the proposition that “it is erroneous to consider features of an accused
 2 product that are extraneous to the claimed design.” (Dkt. No. 110-1, p. 15). Plaintiff’s
 3 application of Payless, however, is simply wrong. Payless found that the district court
 4 erred when it “compared the accused footwear with the commercial embodiments of
 5 the patent, rather than the claimed designs.” Id. at 990. Because the district court was
 6 “improperly influenced by features extraneous to the claimed design” (i.e. found on
 7 the commercial embodiment of the product, but not in the patented design), the
 8 Federal Circuit explained that the district court did not conduct the correct
 9 comparison. 1 Id. Plaintiff incorrectly reads Payless to mean that any extraneous
10 feature on an accused product (rather than the commercial embodiment of the patented
11 design) cannot be used in the infringement analysis. Payless did not set this limitation;
12 and such a restriction would stand in sharp contrast to the narrow scope afforded to
13 design patents. Egyptian Goddess, 543 F.3d at 682. The eyes, nostrils, wavy markings,
14 and wings on Defendants’ Accused Products are relevant to this Court’s inquiry.
15 V.      THE ACCUSED PRODUCTS ARE PLAINLY DISSIMILAR
16         Covves’ Motion is fatally deficient. It is grounded on the opinions of its expert,
17 Joel G. Delman, who is a former corporate attorney with no professional design
18 experience with inflatable toys. (Ex. C, Decl. of J. Delman, Dkt. No. 110-5, pp. 33-
19 34). Mr. Delman opines for 198 pages that the Accused Products are allegedly
20 substantially similar to D’617 and D’370 by (1) pointing to elements common to all
21 unicorns; (2) focusing on functional elements of pool floats; or (3) acknowledging
22 then dismissing differences between the Accused Products and the D’617 and D’370
23 patented designs.
24         A.    BMI’s Pool Floats Do Not Infringe the Claimed D’617 Design
25
26
     1
     See also Payless Shoesource, Inc. v. Reebok Intl Ltd., 804 F. Supp. 206, 215 (D.
27 Kan. 1992) (improperly finding “The similarities between the shoes in question are
   overshadowed by the many differences. Thus, Reebok has not shown a reasonable
28 likelihood of success on the merits of its patent infringement claim”).

                                               -7-
     DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT     CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 12 of 26 Page ID
                                 #:2727


 1           To support his “substantially similar” conclusions, Mr. Delman points to both
 2 designs having a “tall conical horn.” (Dkt. No. 110-5, pp. 64-86). A tall conical horn,
 3 however, is a quintessential feature that distinguishes all unicorns from a horse and is
 4 always present in depictions of unicorns as seen in the prior art below. (Dkt. No. 122-
 5 1, SF 17-18; Dkt. 122-5, p. 8). Moreover, BMI’s Pool Floats have a spiraled horn
 6 design consistent with its embellished whimsical look whereas the D’617 horn is
 7 unadorned and true to its “minimalist” design. (Dkt. No. 110-1, p.4).
 8
 9
10
11    The Unicorn in Captivity    Disney Fantasia, Pastoral         Unicorn from Old State      Windy, 1984 Hasbro
     (from Unicorn Tapestries),       Symphony (1940)               House in Boston, Alamy        Industries, Inc.
12          1495-1505                                                 Stock Photo, 2005.

13           Mr. Delman then points to the designs both having “short conical ears.” (Dkt.
14 No. 110-5, pp. 64-86). This is an inaccurate observation. First, ears, like a horn, are
15 common core features of unicorns which again can be seen through the prior art
16 above. Second, all BMI’s Pool Floats have ears that are nearly doubled in size from
17 the minimalized D’617 design.
18
19
20
21
       Fig. 4 of D’617      BMI’s Giant          BMI’s Unicorn          BMI’s Giant Sparkly   BMI’s Sparkles the Lil
22                        Unicorn Pool Float      Pride Float             Unicorn Float              Float

23           Next, Mr. Delman cites to the “rounded head which transitions without
24 interruption or visible transition to the ovoid neck.” (Dkt. No. 110-5, pp. 64-86). This
25 is not an ornamental feature of the design, but a functional element of how to make
26 usable pool floats. Because functional elements are not proper for the design patent
27 analysis, this observation is moot. Boiling Point, 2017 WL 2930838, *2. It is
28 important to emphasis that Mr. Delman acknowledges that the “head is shown to have

                                                              -8-
     DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT                        CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 13 of 26 Page ID
                                 #:2728


 1 a slightly more squared nose shape from this perspective” but dismisses it as “trivial
 2 and insignificant.” (Dkt. No. 110-5, pp. 64-86).
 3          Mr. Delman then moves on to the “bulbous tail incorporating a prominent S-
 4 curve in its upper contour, which tapers to a point at its end, appear nearly identical to
 5 the ornamental design of the patent at issue.” (Dkt. No. 110-5, pp. 64-86). Again, this
 6 is a clearly erroneous observation. The tails in the BMI Floats and D’617 are visually
 7 distinct and are significant in portraying an active unicorn (Accused Products) versus
 8 a docile unicorn (D’617). D’617 has a tail shape with a high sweeping downward
 9 curve and BMI’s Pool Floats have tails with a less sweeping slope and an upward
10 curve. These tails are not the same and Plaintiff is only entitled to the tail shape and
11 placement illustrated in its design especially because it was a precondition under
12 which the Patent Office approved D’617 (and also D’370) (Dkt. No. 122-1, SF 21-23).
13 A “sweeping” tail design is a well-known and generic design which is repeatedly
14 found throughout the prior art as shown in Mean Unicorn, below on page 16.
15
16
17
18   Fig. 6 of D’617 Patent     BMI’s Giant        BMI’s Unicorn   BMI’s Giant Sparkly   BMI’s Sparkles the Lil
                              Unicorn Pool Float    Pride Float      Unicorn Float              Float
19
20          Although not is his analysis excerpted for Plaintiff’s summary judgment
21 motion, Mr. Delman admits that the “angle of the neck” for three of the four Accused
22 Products is “slightly less forward,” or “not leaning forward” (Dkt. No. 110-5, pp.
23 69,76,79). The different neck angles are important to the overall appearance of an
24 active versus docile unicorn design The neck in D’617 is angled forward while the
25 neck of BMI’s Pool Floats is almost vertical jutting up, at attention, from the body
26 rather than forward. These disparate designs reinforce the different personalities
27 between the D’617 unicorn (docile) and BMI’s Pool Floats (attentive).
28

                                                       -9-
     DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT               CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 14 of 26 Page ID
                                 #:2729


 1         Finally, Mr. Delman acknowledges, “the mane of the accused product extends
 2 slightly lower along the back of the neck than the patented design when seen from this
 3 view” but again dispels this difference by calling it “trivial and insignificant.” (Dkt.
 4 No. 110-5, pp. 64-86). Again, Mr. Delman mischaracterizes the designs and
 5 minimizes the distinction. BMI’s Pool Floats have manes that are taller, thicker and
 6 extends the almost the entire neck height—not just “slightly lower.” Conversely,
 7 D’617 mane is slender and covers approximately three-fourths of the neck height.
 8         Furthermore, Mr. Delman looks past three plainly visible distinctions between
 9 BMI’s Pool Floats and D’617. First, Mr. Delman neglects the different facial
10 features. All of BMI’s Pool Floats have asymmetrical-styled eyes (one open, one
11 winking) and nostrils. The winking eye with exaggerated eyelashes contributes to
12 BMI’s Pool Floats whimsical character. The eyes and nostrils in BMI’s Pool Floats—
13 which are absent from D’617— significantly affects the floats’ overall appearance and
14 makes each visually distinctive from D’617.2 Second, Mr. Delman neglects the
15 different wavy markings, which exists on the BMI Floats’ tail and mane to mimic the
16 stereotypical flowing unicorn mane. In designing a simple unicorn, D’617 has no
17 markings. Third, Mr. Delman neglects the different wing markings that appear on the
18 Accused Products.
19         The ten design distinctions are shown in the vector comparisons below. (Dkt.
20 No. 122-1, SF 8-11, pp. 57-71). These differences demonstrate that the ordinary
21 observer would find the claimed designs and the Accused Products plainly distinct.
22 \\\
23 \\\
24 \\\
25 \\\
26
27   2
     Like Covves, Mr. Delman neglects Boiling Point and misapplies Payless, misreading
   it to disallow the different facial features in the Accused Products from creating an
28 overall distinct design from D’617 and D’370. (Dkt. Nos. 110-5, p. 9, ¶42.)

                                             - 10 -
     DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT   CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 15 of 26 Page ID
                                 #:2730


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11     Overlay of BMI Giant Unicorn Pool          Overlay of BMI’s Giant Sparkly          Overlay of BMI’s Sparkles the Lil
     Float and Figures 1 (top) and 6 of D’617   Unicorn Float and Figures 1 (top) and     Float and Figures 6 (top) and 1 of
12                   (bottom)                           6 of D’617 (bottom)                        D’617 (bottom)

13
14           B.       BMI’s Beverage Boat Does Not Infringe the Claimed D’370 Design
15           Akin to his observations above, Mr. Delman identifies the “conical horn,”
16 “shorter conical ears,” rounded head transitioning uninterrupted to an ovoid neck, and
17 a bulbous S-curved tail to be similar design elements. (Dkt. No. 110-5, pp. 88-93).
18 These observations are flawed. A “conical horn” is a core unicorn design element.
19 Even still, Mr. Delman recognizes that the BMI Beverage Boat has a different horn,
20 stating that “the horn...[is] slightly more bulbous.” (Dkt. No. 110-5, pp. 88-93). D’370
21 has a thin horn that narrows as it comes to a pronounced point with linear markings.
22 BMI’s Beverage Boat has a thicker and rounded horn that is unmarked.
23
24
25
26            Fig. 2 of D’370 Patent            Beverage Boat (Right-Facing)            Beverage Boat (Reversed Left-
                                                                                                  Facing)
27
28

                                                            - 11 -
     DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT                        CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 16 of 26 Page ID
                                 #:2731


 1         Mr. Delman’s statement that both designs have “shorter conical ears” is
 2 inaccurate. The designs have different ears, which Mr. Delman recognizes: “the ears
 3 of the accused product are slightly more bulbous.” (Dkt. No. 110-5, pp. 88-93). D’370
 4 displays perfectly coned ears that sit towards the top of head. BMI’s Beverage Boat
 5 have thick bulbous ears that fall lower on either side of the head.
 6         Similar to above, Mr. Delman’s reference to a “rounded head which transitions
 7 without interruption or visible transition to an ovoid neck” is a functional aspect that
 8 is not appropriate in an infringement analysis. (Dkt. No. 110-5, pp. 88-93).
 9         Mr. Delman’s observation that both designs maintain a “bulbous tail featuring a
10 prominent S-curve in its upper surface as it tapers to a point” is misleading. (Dkt. No.
11 110-5, pp. 88-93). The designs have different tail placements and shapes. D’370 has
12 a thick and short tail that is positioned towards the back and lowered. BMI’s Beverage
13 Boat has a long and narrow tail that sits closer to the top of the swim ring and is
14 attached at a shorter circumference. Where D’370 has a high sweeping curve BMI’s
15 Beverage Boat has a less sweeping and less sloped tail. A “sweeping” tail design is a
16 well-known and generic design. See page 16, below.
17         Mr. Delman notes that the “body of the accused product” has a “more circular
18 shape than the elongated body of the patented design,” and alleges this “trivial and
19 insignificant difference is not relevant to whether the two designs are substantially
20 similar.” (Dkt. No. 110-5, p. 90-91). His observation, without reason, minimizes this
21 stark design difference and discredits his opinion. BMI’s Beverage Boat is a circle
22 whereas D’370 has an oblong body. These are not the same shape in the same way
23 that a rectangle and a square are widely recognized as different shapes. Any ordinary
24 observer would readily be able to distinguish these designs. Moreover, Mr. Delman
25 notes that the “circular aperture centered in the body appear nearly identical to the
26 ornamental design of the patent at issue.” (Dkt. No. 110-5, p. 90-91). The circular
27 beverage holder is a functional aspect of the design to accommodate a beverage cup
28 or can, and therefore an improper consideration. Boiling Point, 2017 WL 2930838, *2.

                                              - 12 -
     DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT    CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 17 of 26 Page ID
                                 #:2732


 1
 2
 3
 4
 5
 6     Fig. 3 of D’370 Patent   BMI’s Beverage Boat            Fig. 4 of D’370 Patent   BMI’s Beverage Boat

 7          Mr. Delman then points to the eye as a “circle-in-a-circle graphic” that
 8 “appear[s] nearly identical to the ornamental design of the patent at issue.” (Dkt. No.
 9 110-5, p. 89). Mr. Delman overstates this feature and disregards BMI’s Beverage Boat
10 asymmetrical eye design that produces different eye designs. D’370’s “circle-in-a-
11 circle graphic” is a well-known and generic design choice for depicting simplified
12 figures. (Dkt. No. 122-1, SF 31; Decl. of R. Jensen Dkt. 122-4, p. 14). D’370 has
13 symmetrical eyes with a smaller circle enclosed at the bottom of a larger circle, which
14 make the figure appear to be “looking” down. In contrast, BMI’s Beverage Boat has a
15 winking with eyelashes on its right side that gives the character a feminine personality
16 and an open eye with a smaller circle at the top of a larger circle on the left side which
17 makes figure “look” up. The looking-down versus looking-up eyes contributes to the
18 overall appearance of BMI’s active unicorn with a raised gaze compared to D’370’s
19 docile unicorn with a lowered gaze.
20          Mr. Delmans neglects to mention five additional distinctions. First, the designs
21 have different nostrils. D’370 lacks nostrils, which are prominently discernible on
22 BMI’s Beverage Boat. Second, the designs have different head shapes—an
23 observation Mr. Delman made with regards to the D’617 design but missing from his
24 D’370 analysis. D’370 has a shorter and rounder head shape akin to an oval. BMI’s
25 Beverage Boat has a longer head shape that narrows in the nostril/mouth area. Third,
26 the designs have different mane lengths. D’370 has a shorter mane that covers less of
27 the float’s neck. BMI’s Beverage Boat has a longer mane that runs downs almost to
28 the entire back of the neck. Fourth, the designs have different mane patterning. The

                                                      - 13 -
     DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT                   CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 18 of 26 Page ID
                                 #:2733


 1 claimed design has linear shell-like striations in its mane while BMI’s Beverage Boat
 2 has wavy locks. Fifth, the designs have different wing markings with only the
 3 Accused Product having this design element.
 4         The ten design distinctions are shown in the vector comparison below. (Dkt.
 5 No. 122-1, SF 12, pp. 72-76). These differences demonstrate that the ordinary
 6 observer would find the claimed designs and the Accused Product plainly distinct.
 7
 8
 9
10
11
12
              Overlay of BMI Beverage      Overlay of BMI Beverage      Overlay of BMI Beverage
13            Boat and Figure 1 of D’370   Boat and Figure 2 of D’370   Boat and Figure 3 of D’370

14
15 VI.     COVVES’ DESIGNS ARE INVALID FOR OBVIOUSNESS
16         An invention is obvious if “the subject matter as a whole would have been
17 obvious at the time the invention was made to a person having ordinary skill in the art
18 to which said subject matter pertains.” 35 U.S.C. § 103(a). Plaintiff challenges one of
19 Defendants’ Twilight Zone inflatable and the P&P Beverage Float primary references
20 through unnecessary trumpeting. Ms. McHale submitted an updated report clarifying
21 her observations of the Twilight Zone inflatable. While the inflatable is a horse—a
22 fact Ms. McHale acknowledged in her updated report—the figure captured at Screen
23 Still 22:32 can reasonably be viewed as a unicorn. (Ex. A to N. Pereira Decl., ¶¶ 68-
24 69 filed herewith). The inflatable’s identity only becomes apparent from another
25 camera angle shown in the opening credits. Plaintiff’s close-up screen shot
26 misrepresents the prominence in which the float appears during the opening credits.
27
28

                                                     - 14 -
     DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT               CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 19 of 26 Page ID
                                 #:2734


 1
 2
 3
 4
 5
 6    Screen Still at 3:15, The Bewitchin’ Pool, the Twilight        Screen Still at 22:32, The Bewitchin’ Pool, the Twilight
                    Zone, Season 5, Episode 36.                                    Zone, Season 5, Episode 36.
 7
 8 Plaintiff disservices Ms. McHale by suggesting that she knew the inflatable was a
 9 horse at the time of her initial report. The accusation is not consistent with her
10 unprompted updated report she provided to ensure her opinions are accurate.
11          A.       If BMI’s Pool Floats Infringe, D’617 is Invalid as Obvious
12          If this Court construes D’617 broadly to read on the Accused Products, then
13 D’617 is invalid as obvious in view of the prior art. For example, Rita on Water serves
14 as the primary reference from which to conduct the obvious analysis with respect to
15 D’617. It is a proper primary reference because the horse float in Rita on Water
16 creates “basically the same impression” as D’617 as both are inflatable pool floats
17 with rounded heads, elongated necks and the same separate mane. (Dkt. No. 122-1, SF
18 29; Decl. of Getty Images Dkt. 122-6, p. 4). The Patent Office did not consider the
19 horse float in Rita on Water during the prosecution of D’617. (Dkt. No. 122-1, SF
20 29). The two floats are shown below:
21
22
23
24
25                           Fig. 6 of D’617 Patent       Rita On Water, Getty Images, No. 3352151
                                                                           (1940)
26
27          The secondary references are also proper and “so related” because a designer of
28 ordinary skill would consult the prior art depicting unicorns when developing his/her

                                                                - 15 -
     DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT                           CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 20 of 26 Page ID
                                 #:2735


 1 design. In fact, the idea to create an inflatable unicorn is old. (Dkt. No. 122-1, SF 17,
 2 19; Dkt. 122-2, ¶13). Recognizing that unicorn images exist over a vast range of time
 3 and mediums, the non-inflatable secondary images are appropriate because they depict
 4 unicorns and would provide a reference. As such, when adding the Mean Unicorn
 5 (Dkt. No. 122-1, SF 30; Decl. of Getty Images Dkt. 122-6, p. 5) and How to Draw a
 6 Unicorn (Dkt. No. 122-1, SF 31; Decl. of R. Jensen Dkt. 122-4, p. 14) into the analysis
 7 all the design features of D’617 are accounted for. Like Rita on Water, The Patent
 8 Office did not consider Mean Unicorn or How to Draw a Unicorn during the
 9 prosecution of D’617. (Dkt. No. 122-1, SF 32; Dkt. 122-2, ¶12).
10
11
12
13
14
15
         Fig. 6 of D’617 Patent        Primary Reference              Secondary            Secondary
16                                Rita Hayworth, Getty Images,       Reference 1           Reference 2
                                       No. 3352151 (1940)         Mean Unicorn by       “How To Draw A
17                                                               Getty Images. Stock   Unicorn (A Cute and
                                                                   illustration ID:    Cuddly One)” Art for
18                                                               123681782, Upload     Kids Hub, March 20,
                                                                 date: September 02,          2014
19                                                                       2011

20
21         B.      If BMI’s Beverage Boat Infringes, D’370 is Invalid as Obvious
22         If this Court construes D’370 broadly to read on the Accused Product, then
23 D’370 is invalid as obvious. For example, the P&P Float serves as a primary
24 reference. Plaintiff concedes that the P&P Float is “basically the same” as D’370 by
25 contending that it infringed Covves’ patents. (Decl. P. Engler, Dkt. No. 122-3, pp. 53-
26 68). The two floats are shown below. The Patent Office did not consider the P&P
27 Float during the prosecution of D’370.
28

                                                 - 16 -
     DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT           CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 21 of 26 Page ID
                                 #:2736


 1
 2
 3
 4
 5                               Fig. 1 of D’370                P&P Imports Float Primary
                                                                      Reference
 6
 7         The secondary references are “so related” because unicorn images are
 8 ubiquitous and the idea to create an inflatable unicorn is old. (Dkt. No. 122-1, SF 17,
 9 19; Dkt. 122-2, ¶13). D’370 is a simple and obvious combination of the primary
10 reference with supplemental designs from the secondary references. Using the P&P
11 Float, a float designer with ordinary skill could, with minimal effort, add the separate
12 mane from the Rita on Water horse float, tail from the Mean Unicorn, eye and
13 rounded face from the How to Draw a Unicorn, and oblong shape from the Meyer
14 Inflatable to arrive at the D’370 design.
15
16
17
18
19                    Figure 1 of D’370                             Primary Reference - P&P Imports Float
20
21
22
23
        Secondary Reference 1    Secondary Reference 2     Secondary Reference 3        Secondary Reference 4
24       Rita on Water, Getty    Mean Unicorn by Getty        “How To Draw A          Figure 2 of U.S. Patent Des.
         Images, No. 3352151          Images. Stock         Unicorn (A Cute and        163,061 (filed August 15,
25              (1940)           illustration 123681782,    Cuddly One)” Art for                 1950)
                                  Upload date: Sept. 02,   Kids Hub, Mar. 20, 2014
26                                          2011

27
28

                                                       - 17 -
     DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT                    CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 22 of 26 Page ID
                                 #:2737


 1 VII. DAMAGES
 2         Plaintiffs misunderstands the law regarding what constitutes total profits. The
 3 owner of an infringed-upon design patent may recovery the infringer’s “total profit.”
 4 35 U.S.C. § 289 “In arriving at [an infringer]’s total-profit figure under § 289, [a
 5 plaintiff] cannot look solely to [the infringer]’s gross sales figures. Rather, it must
 6 subtract from the gross sales all of [the infringer]'s direct and indirect expenses.”
 7 Deckers Outdoor Corp. v. ShoeScandal.com, LLC, 2012 WL 6185203, at * 3 (C.D.
 8 Cal. Nov. 25, 2013) (citing Nike, Inc. v. Wal-Mart Stores, Inc., 138 F.3d 1437, 1447
 9 (Fed. Cir. 1998) (emphasis added)). These deductible expenses include both fixed and
10 variable costs, including overhead such as administrative costs and utilities. Schnadig
11 Corp. v. Gaines Mfg. Co., 620 F.2d 1166, 1171-72 (6th Cir. 1980).
12         Plaintiff’s contention that it is entitled to summary judgment for gross profits
13 because Defendants failed to prove their expenses is a misapplication of law.
14 Defendants submitted computations of their net profits that included legally
15 permissible deductions for various expenses consistent with proving total profit under
16 § 289. Plaintiff is dissatisfied and inappropriately seeks more than Defendants’ total
17 profits. Plaintiff is not entitled to such a windfall. Furthermore, every case Plaintiff
18 cites for the proposition that expenses are not deductible when a defendant fails to
19 prove expenses were post-trial decisions, not summary judgment findings. See
20 Nordock, Inc. v. Systems Inc., 803 F.3d 1344 (Fed. Cir. 2015) (appeal following a jury
21 trial); Nike, Inc. v. Wal-Mart Stores, Inc., 138 F.3d 1437 (Fed. Cir. 1998) (appeal
22 following a bench trial); Rocket Jewelry Box, Inc. v. Quality Int’l Packaging, Ltd., 250
23 F. Supp. 2d 333 (S.D.N.Y. 2003) (bench trial); Bergstrom v. Sears, Roebuck & Co.,
24 496 F. Supp. 476 (D. Minn. 1980) (bench trial). The timing confirms that damages are
25 a genuine issue of material fact that requires adjudication by the trier of fact. In this
26 regards, the issue of total profits is here, and regularly, a genuine issue of material fact
27 that precludes summary judgment.
28

                                               - 18 -
     DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT      CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 23 of 26 Page ID
                                 #:2738


 1 VIII. MS. MCHALE IS A QUALIFIED EXPERT
 2         Plaintiff’s treatment of Ms. McHale is unfortunate and unfounded. Ms. McHale
 3 has almost forty-years’ experience in the toy and design industry. Unlike Mr. Delman,
 4 Ms. McHale has direct professional experience with inflatable toys design despite
 5 Plaintiff’s statements to the contrary. Most significantly, Ms. Hale worked for two
 6 years at an inflatable toy manufacture, Intex Plastics (Dkt. No. 122-2, ¶5; Dkt. No.
 7 110-10, p. 6). Moreover, since 2015, Ms. McHale’s company has been responsible for
 8 the package design for Play Day, Walmart’s private summer seasonal brand that
 9 includes inflatable pools and inflatable swimming pool toys such as swim rings, mats,
10 armbands and novelty floats. (Dkt. No. 110-10, p. 6). Throughout Ms. McHale’s long
11 design career, she has worked in tandem with inflatable products and three-
12 dimensional figural articles.
13         Plaintiff’s attempt to discredit Ms. McHale’s qualifications without presenting a
14 proper Daulbert challenge is nothing but unsupported mudslinging. This is especially
15 curious given that Krepack is a corporate attorney and Su is a business major—neither
16 having any substantial design experience. Similarly, Mr. Delman’s experience with
17 inflatable toys appears limited to having “a large swimming pool” and “own[ing]
18 many pool floats over the years.” (Dkt. No. 110-5, p.33, ¶12). Aside from his personal
19 pool ownership, Mr. Delman’s next best experience is his consulting work with The
20 Design Room Group regarding their “rubber ducky craze.” (Dkt. No. 110-5, p.33, ¶9).
21 Rubber ducks are not inflatable items.
22         Finally, Plaintiff alleges that Ms. McHale failed “to consider the designs in their
23 entirety...” (Dkt. No. 110-1, p. 20). This is wrong. Ms. McHale clearly found ordinary
24 observer “would not find the overall appearance of each Accused Product
25 substantially similar” to the asserted patents. (Dkt. No. 110-10, p. 41, 47; Ex. A to N.
26 Pereira Decl., ¶¶ 85, 94 filed herewith).
27
28

                                               - 19 -
     DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT     CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 24 of 26 Page ID
                                 #:2739


 1 IX.     CONCLUSION
 2         Plaintiff’s Motion for Partial Summary Judgment should be denied and rather,
 3 Defendants’ Motions for Summary of Non-infringement, (Dkt. Nos. 122 and 123)
 4 should be granted, because the Accused Products are plainly dissimilar from the
 5 claimed D’617 and D’370 designs. Throughout its motion, Plaintiff seeks to
 6 emphasize the “similarities” its expert observed—often times inaccurately—while
 7 ignoring clearly visible and apparent design differences. Even if this Court is
 8 convinced by Plaintiff’s flawed list of similarities, it is important to note that
 9 similarities alone are not enough to find infringement under Egyptian Goddess.
10         In Egyptian Goddess, the similarities between the claimed nail buffer and the
11 accused nail buffer were many—both had the same general shape, both had a hollow
12 tub, both had a square in the cross section, and both were rectangular in length. Yet,
13 the Federal Circuit sitting en banc still found as a matter of law that the designs were
14 distinguishable to the ordinary observer because one nail buffer had three raised
15 abrasive pads where the other only had four. Here, the Accused Products have more
16 than one visually significant difference from the claimed design—there are ten.
17 Despite their similarities, there are just too many differences for an ordinary observer,
18 informed with the prior art, to mistake the active, embellished BMI Pool Floats with
19 the passive, minimalistic D’617 design or the circular BMI Beverage Boat with the
20 oblong D’370 design. Consistent with Egyptian Goddess and its application in Boiling
21 Point, this Court should deny Plaintiff’s Motion (Dkt. No. 110), and grant Defendants’
22 Motions for Summary of Non-infringement (Dkt. Nos. 122 and 123).
23 \\\
24 \\\
25 \\\
26 \\\
27 \\\
28 \\\

                                              - 20 -
     DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT    CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 25 of 26 Page ID
                                 #:2740


 1
 2                                        Respectfully submitted,
 3 DATED: November 8, 2019                K&L GATES LLP
 4
 5
                                          By /s/ Christopher Centurelli
 6                                        Caitlin C. Blanche (State Bar No. 254109)
 7                                        caitlin.blanche@klgates.com
                                          K&L GATES LLP
 8                                        1 Park Plaza, Twelfth Floor
                                          Irvine, CA 92614
 9                                        Tel: (949) 623-3526 / Fax: (949) 253-0902

10                                        Christopher Centurelli (pro hac vice)
                                          Jeffery S. Patterson (pro hac vice)
11                                        Morgan Nickerson (pro hac vice)
12                                        Natasha Pereira (pro hac vice)
                                          christopher.centurelli@klgates.com
13                                        K&L GATES LLP
14                                        State Street Financial Center
                                          One Lincoln Street
15                                        Boston, MA 02111
16                                        Tel: (617) 261-3100 / Fax: (617) 261-3175
                                          Attorneys for Defendants
17
18
19
20
21
22
23
24
25
26
27
28

                                            - 21 -
     DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT   CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 124 Filed 11/08/19 Page 26 of 26 Page ID
                                 #:2741


 1                              CERTIFICATE OF SERVICE
 2
   Case Name: Covves, LLC v. Dillard’s, Inc. et al.
 3 Case No.: 2:18-cv-8518-RGK-AFM
 4
   IT IS HEREBY CERTIFIED THAT:
 5
 6        I, the undersigned, declare under penalty of perjury that I am a citizen of the
   United States over 18 years of age. My business address is 1 Park Plaza, Twelfth
 7 Floor, Irvine, CA 92614. I am not a party to the above entitled action.
 8
          I have caused service of the following documents, described as:
 9
10        DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR
          PARTIAL SUMMARY JUDGMENT
11
12 on the following parties by electronically filing the foregoing on November 8, 2019,
   with the Clerk of the District Court using its ECF System, which electronically
13 notifies them.
14
          Stephen C. McArthur                     Attorneys for Plaintiff
15        Thomas E. Dietrich
16        THE MCARTHUR LAW FIRM, PC
          11400 W. OLYMPIC BLVD. SUITE 200
17        LOS ANGELES, CA 90064
18
19        I declare under penalty of perjury under the laws of the State of California that
   the foregoing is true and correct.
20
21
     Date:   November 8, 2019      By:   /s/ Caitlin Blanche
22                                       Caitlin Blanche
23
24
25
26
27
28

                                              - 22 -
     DEFS’ OPP TO PLTF’S MTN FOR PARTIAL SUMMARY JUDGMENT      CASE NO.: 2:18-CV-08518-RGK-AFM
